Exhibit 12.1 STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) (unaudited) For theYearEndedDec.31,2011 For theYearEndedDec.31,2012 For theYearEndedDec.31,2013 For theYearEndedDec.31,2014 For theYearEndedDec.31,2015 Earnings: Pre-tax income from continuing operations before adjustment for noncontrolling interests in consolidated subsidiaries or income or loss from equity investees $ ) $ ) $ ) $ ) $ ) Add: Fixed charges $ Fixed Charges: Interest expensed and capitalized $ Estimate of interest within rental expense (a) Total Fixed Charges $ Ratio of Earnings to Fixed Charges (b) — (a) One third of net rent expense is deemed to be representative of interest (b) Our earnings were insufficient to cover fixed charges by $103.6 million, $88.4 million, $75.6 million, $412.4 million and $23.5 million for the years ended December 31, 2011, 2012, 2013, 2014 and 2015, respectively.
